TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2018



                                      NO. 03-18-00107-CV


                         City of Austin d/b/a Austin Energy, Appellant

                                                 v.

                    Maria Del Rosario Membreno Lopez as Next Friend of
                         Jaime Antonio Membreno Lopez, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, FIELD, AND SHANNON
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on February 9, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.